DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 64-83 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent no. 6193659 to Ramamurthy et al.; U. S. Patent No. 7175599 to Hynynen et al.; U. S. Patent No. 6705994 to Vortman et al.; none of the prior art alone or in combination teaches the limitations of the independent claim specifically “control conveyance of imaging signals to/from one or more of the array of ultrasound transducer elements; generate treatment region image data usable to identify at least one or more target points within a target region based on imaging signals conveyed to/from one or more of the array of ultrasound elements; generate therapy signals to drive one or more of the array of ultrasound transducer elements to deliver a plurality of sequential therapy bursts of ultrasonic energy to at least one of the one or more target points in the target region, wherein each of the sequential therapy bursts is defined to produce a response at one or more target points within the target region, wherein the therapy bursts are spaced by a duration of less than 10 milliseconds; generate control image data based on imaging signals from one or more of the array of ultrasound transducer elements; estimate a cavitation threshold in situ at the one or more target points using an estimated focal pressure and treatment region image data; and design therapeutic pulses to be generated based on the estimated focal pressure and treatment region image data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793